Mr. Justice Sulzbacher,
after making the above statement of facts, delivered the opinion of the court.
Under paragraph 1 of article 62 of the Law of Civil Procedure, it is provided that with the exception of cases of express or implied submission in personal actions, the competent judge shall be that of the place where the obligation is to be performed, and in his absence, that of the domicile of the defendant or of the place of the contract, at the election of the plaintiff, if said defendant be found there, even accidentally, and the process can be served upon him.
The cause of action in the present complaint is a personal one, and the place where the obligation is to be performed is not stated, nor has there been either express or implied submission to any tribunal by the parties; therefore, under the foregoing legal provision, the San Juan court is the one having jurisdiction over the case in question, because it is that of the domicile of the defendants, and the process was not served upon them in Humacao.
The order made on the 20th of July last by the District Court of Humacao is therefore proper and according to law.
We adjudge that we should accordingly affirm and do affirm the order appealed from, with costs against appellants. The proper certificate is ordered to be issued to the District Court of Humacao and the record forwarded to be returned.
Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.